THE    ~~THBRNEY              GENERAL
                                    OF%-EXAS
                                AUSTIN.   TEXAR     78711
CRAW’IrORD       C. MARTIN
  AlTORNEY       CsmcNERAL

                                      February 25, 1972


         Hon. James U, Cross                        Opinion No. M-1080
         Executive Director
         Texas Parks & Wildlife Dept.               Re:     Authority of the Parks
         John H. Reagan Bldg.                               and Wildlife Dept. to
         Austin, Texas 78701                                commission persons not
                                                            employed by the Depart-
                                                            ment as non-salaried
                                                            game wardens, granting
                                                            to them law enforcement
                                                            powers as to the game
                                                            and fish laws, and
         Dear Mr, Cross:                                    related question.

              Tilis is in response to the following inquiry from your
         office:

                      "Does the Parks and Wildlife Commission or the
                 Uxecutive Director have the statutory authority to
                 commission persons not employed by the Parks and Wildlife
                 Department as non-salaried game wardens, granting to such
                 persons law enforcement powers to enforce game and fish
                 laws?"

                  Article Y78f-3a, 53, Vernon"s Annotated Penal Code, states
             in pertinent part:
                 II
                  . 0 0 Such Executive Director shall have authority to
                 appoint such heads of divisions, game and fish wardens,
                 park managers, and other employees as may be authorized
                 by appropriations therefor and as may be deemed necessary
                 for executing, administerincnd    carrying out the duties
                 and services authorized by law to be performed by the
                 Parks and Wildlife Commission and the Parks and Wildlife
                 Department, D Sti (Empiiasis added,)

              We find no other authority for the appointment of game
         wardens, and an examination of the current Appropriations Act
         reveals no provision for the appointment of any number of non-
         salaried game wardens, Even if provided in the Appropriation
         Bill, it would still be necessary to have a pre-existing law
         to support the appropriation,

                                           -5286-
Honorable James U. Cross, page 2         (M-1080)



     It is therefore the opinion of this office that your
department is not authorized to appoint any game wardens,
salaried or otherwise, except those authorized by the cur-
rent Appropriations Act.

                        SUMMARY

          Neither the Parks and Wildlife Cormnission nor
     the Executive Director has any statutory authority
     to commission persons not employed by the Parks
     and Wildlife Department as non-salaried game
     wardens, granting to such persons law enforcement
     powers to enforce game and fi h laws.
                                A




                                        ey General of Texas

Prepared by Howard M. Fender
Assistant Attorney General

APPROVHD:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Kenneth Nordquist
Jack Traylor
iiarold Kennedy
2. T. Fortescue

SAMUEL D. MCDZMIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOW WHITH
First Assistant




                               -5287-